Roberts, J.
This is a petition for injunction. It was excepted to on the grounds that the plaintiffs in error, who were parties to the judgment enjoined, acquiesced in the judgment more than twelve months, and that the bond is defective.
By the first ground defendants are understood to invoke the benefit of the provision of the statute concerning injunctions, which prescribes that “ no injunction to stay an execution shall be granted but within six months after the judgment is obtained,” &e. (Hart. Dig. Art. 1599.)
The petition shows that the judgment complained of was rendered at the Spring Term, 1855, of the District Court of Navarro county. The writ of injunction to stay the execution thereon was granted 18th day of February, 1856; which must have been more than six months from the rendition of the judgment. No facts are stated which excuse this delay; and therefore the Court did not err in dismissing the petition.
The injunction bond is defective in not securing the damages, according to the conditions prescribed in the statute. (Hart. Dig.
*209Art. 1601.) This would have been ground for dissolving the injunction, but not for dismissing the petition.
The Court, after dissolving the injunction and dismissing the petition, proceeded to give judgment for damages against the plaintiffs and their sureties on the injunction bond. This was erroneous, as the bond was defective and did not bind the sureties for damages, and that far the judgment below will be reversed; but as to the judgment of the Court dissolving the injunction and dismissing the suit it will be affirmed.
As this rendition of judgment for ten per cent, damages is assigned as error, the judgment will be reversed and reformed at the cost of defendants in error.